Citation Nr: 1606787	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  06-37 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, a Board hearing was held before a Veterans Law Judge (VLJ) who has since retired.  A transcript of this hearing is of record.  In January 2015, the Board sent the Veteran a letter inquiring whether he desired a new Board hearing in conjunction with his appeal, since the VLJ who conducted his June 2009 hearing was no longer employed by the Board.  In April 2015, the Veteran responded that he did not want to appear at another hearing.

In August 2009 and April 2011, the appeal was remanded for further evidentiary development.  In a March 2012 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss.  The Veteran appealed that decision to the Court.  In November 2012, the Court issued an order that vacated the March 2012 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the November 2012 Joint Motion by the parties.  

In June 2015, the Board remanded the appeal for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In June 2015, the Board remanded the Veteran's claim to obtain updated VA treatment records and an opinion from the Director of Compensation Service regarding whether the Veteran is entitled to a higher rating on an extraschedular basis.  The remand also instructed the AOJ to readjudicate the Veteran's claim and issue a supplemental statement of the case (SSOC) if any benefit remained denied.  Unfortunately, the AOJ has not substantially complied with these remand directives; thus, further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The AOJ obtained the Veteran's VA treatment records from January 2012 to July 2015.  A June 18, 2012 VA audiology note reflects that a comprehensive audiology evaluation was performed and that the audiometry results could be downloaded by taking additional steps in the electronic system that maintains VA treatment records; however, the audiometry results have not been associated with the claims file.  As these test results are pertinent to determining whether the Veteran is entitled to a schedular rating in excess of 10 percent during the appeal period, an attempt must be made to obtain them on remand.  

Furthermore, an August 2015 SSOC readjudicated the matter of whether the Veteran is entitled to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321.  The SSOC did not, however, readjudicate the question of whether the Veteran is entitled to a schedular rating in excess of 10 percent for bilateral hearing loss, even though new and pertinent evidence, in particular the Veteran's VA treatment records, had been added to the record.  Although the Board's June 2015 remand requested the AOJ obtain an opinion regarding entitlement to an extraschedular evaluation, the scope of the appeal was not limited to only extraschedular evaluation.  In fact, the Court's November 2012 Order endorsing the Joint Motion vacated the entire March 2012 Board decision, which addressed both the schedular and extraschedular evaluation of bilateral hearing loss.  Since the schedular rating is still on appeal and pertinent evidence has been added to the record since the most recent SSOC, readjudication of that aspect of the claim must be accomplished on remand.  38 C.F.R. §§ 19.31, 19.38.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the results of audiometry testing completed at the Dallas VA Medical Center on June 18, 2012.  

Obtain any pertinent VA treatment records from July 2015 to the present.  If these records reflect that any further audiometric testing has been completed, take any necessary steps to obtain and associate with the claims file the results of such testing.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss.  If any benefit sought on appeal remains denied provide the Veteran and his representative with an SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




